Ex-10.57.11
 

 
SECOND AMENDMENT TO LOAN AGREEMENT
(Amended and Restated)




 
THIS SECOND AMENDMENT TO LOAN AGREEMENT (Amended and Restated) (this
“Amendment”) is made as of December 31, 2008 (the “Effective Date”), by and
between FRETUS INVESTORS EL PASO LP, a Delaware limited partnership (together
with its successors and assigns, the “Borrower”), and CAPMARK BANK, a Utah
industrial bank (together with its successors and assigns, “Lender”).
 
RECITALS
 
A.           Borrower and other borrower parties obtained forty-eight (48) loans
from Lender in the aggregate principal sum of $90,000,000.00, as evidenced and
governed by that certain Loan Agreement dated August 31, 2005 (the “Original
Loan Agreement”).
 
B.           Borrower and the other borrower parties subsequently requested that
the loans evidenced and governed by the Original Loan Agreement be consolidated
into two (2) loans and increased to an aggregate of $140,000,000.00, with one
note for $132,000,000.00 and the second for $8,000,000.00, and Lender agreed to
such consolidation and increase upon certain conditions which were set forth in
that certain Amended and Restated Loan Agreement dated February 28, 2007, which
was subsequently amended by that certain First Amendment to Amended and Restated
Loan Agreement dated as of April 25, 2008, which, among other things, served to
reduce the outstanding principal balance under the $132,000,000 loan to
$16,800,000 (as amended, the “Loan Agreement”).
 
C.           Concurrently herewith the outstanding principal balance due under
the Loan Agreement is being further reduced and all of the borrower parties,
other than Borrower, have been requested to be released from further liability
under the Loan Agreement.
 
D.           Borrower, as the sole remaining Borrower under the Loan Agreement,
has requested, and Lender has agreed, to revise such Loan Agreement from and
after the Effective Date on the terms and conditions hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, it is hereby agreed as follows:
 
1.           Release of Certain Borrowers and Facilities from Agreement.  Upon
receipt of a principal reduction in connection with this Amendment in the amount
of $12,511,104.60, resulting in an outstanding balance of $4,350,000, Lender
shall release the specific Borrowers listed on Schedule A (the “Released
Borrowers”), attached hereto and incorporated herein by reference, from the Loan
Agreement and other documents relating to the Loan Agreement.  Upon
 

 
1

--------------------------------------------------------------------------------

 

such release, the Loan Agreement shall be automatically amended so that the term
“Borrowers” or “Borrower” shall refer only to Fretus Investors El Paso LLC
(Cielo Vista Facility).
 
All Mortgages or Deeds of Trust and Security Agreements made by the Released
Borrowers shall be referred to as the “Released Mortgages”.   Upon such release,
all obligations under this Loan Agreement and the Loan Documents related to the
Released Borrowers and the Released Mortgages shall be deemed fully satisfied
and the properties encumbered shall be fully released from the liens created by
the Released Mortgages and Loan Documents.  Lender agrees upon request to
execute and/or to authorize the Released Borrowers to record and/or file such
documents as may be necessary to evidence the release provided for herein.
 
2.           Certain Defined Terms.  Section 1.1 of the Loan Agreement is hereby
amended by adding the following definitions and defined terms:
 
“Actual Management Fees” means actual management fees paid or incurred in
connection with operation of the Facility.
 
“Assumed Management Fees” means assumed management fees of five percent (5%) of
net patient revenues of the Facility (after Medicaid and Medicare contractual
adjustments, if any).
 
“Debt Service Coverage Ratio” means a ratio in which the first number is the
“net pre-tax income” of Borrower from usual operations of the Facility as set
forth in the financial statements provided to Lender (without deduction for
Actual Management Fees, if any, or management expenses, if any, paid or incurred
in connection with the operation of the Facility), calculated based upon the
preceding three (3) months, plus Loan interest expense or Facility lease expense
to the extent deducted in determining net income and non-cash expenses or
allowances for depreciation and amortization of the Facility for such period,
less Assumed Management Fees for such period and the second number is the sum of
principal and interest on the Loans, assuming a twenty-five (25) year
amortization schedule at the Note Rate (as defined in the Note), for said three
(3) month period.  In calculating “net pre-tax income,” extraordinary income and
extraordinary expenses shall be excluded.
 
3.           Debt Service Coverage Ratio.  Article IV of the Agreement is hereby
amended by adding the following new Section 4.24:
 
4.24 Debt Service Coverage Ratio.  Borrower shall achieve, by the quarters
ending on the schedule below, and maintain thereafter throughout the term, and
within forty-five (45) days after the end of each fiscal quarter of Borrower,
provide evidence to Lender of the achievement of, the following Debt Service
Coverage Ratios until the Loan is paid in full:
 
Period Ending
DSCR Minimum
Period Calculated
3/31/10 and 6/30/10
1.0 to 1.0
three (3) months


 
2

--------------------------------------------------------------------------------

 



9/30/10 and 12/31/10
1.10 to 1.0
three (3) months
3/31/11 and thereafter
1.25 to 1.0
three (3) months

If Borrower fails to achieve or provide evidence of achievement of the Debt
Service Coverage Ratio, Borrower may deposit with Lender, at Borrower’s option
within fifteen (15) days of such failure, additional cash or other liquid
collateral in an amount which, when added to the first number of the Debt
Service Coverage Ratio, would have resulted in the noncomplying Debt Service
Coverage Ratio having been satisfied.  If after Borrower has deposited such
additional cash or liquid collateral, Borrower again fails to achieve or provide
evidence of the achievement of the Debt Service Coverage Ratio requirement set
forth above and such failure continues for two (2) consecutive quarters,
Borrower may deposit with Lender, at Borrower’s option within fifteen (15) days
of such failure, additional cash or other liquid collateral (with credit for
amounts currently being held by Lender pursuant to the foregoing sentence), in
an amount which, if the same had been applied on the first (1st) day of the
first quarter for which such noncompliance of the Debt Service Coverage Ratio
occurred to reduce the outstanding principal indebtedness of the Loan, would
have resulted in the noncomplying Debt Service Coverage Ratio having been
satisfied.  Any additional cash or liquid collateral deposited by a Borrower
hereunder in order to achieve the required Debt Service Coverage Ratio and cure
any existing default with respect thereto will be held by Lender in a standard
custodial account and shall constitute additional Collateral for the Loan
Obligations and an “Account” as defined in this Agreement, and, upon the
occurrence of an Event of Default, may be applied by Lender, in such order and
manner as Lender may elect, to the reduction of the Loan Obligations.  Borrower
shall not be entitled to any interest earned on such additional
Collateral.  Provided that there is no outstanding Default or Event of Default,
such additional Collateral which has not been applied to the Loan Obligations
will be released by Lender at such time as Borrower provides Lender with
evidence that the required Debt Service Coverage Ratio outlined above has been
achieved and maintained (without regard to any cash deposited pursuant to this
Section) for two (2) consecutive fiscal quarters.
 
4.           Incorporation of Loan Agreement.  Except as amended herein, the
Loan Agreement is in full force and effect and the terms and conditions of the
Loan Agreement are incorporated herein by reference.
 
5.           Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute but one the same instrument.
 

 
3

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Borrowers and Lender have caused this Amendment to be
properly executed by their respective duly authorized representatives as of the
date first above written.
 
PLEASE BE ADVISED THAT ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT, OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE UNENFORCEABLE UNDER
WASHINGTON LAW.
 


 
[Signatures on following pages]
 



 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be
properly executed by their respective duly authorized representatives as of the
date first above written.




CAPMARK BANK, a Utah industrial bank




By:           _/s/ Malana C. Bryant____(Seal)
Name:                      ___ Malana C. Bryant _________
Its:           ____Authorized Signer_________



 
5

--------------------------------------------------------------------------------

 



FRETUS Investors El Paso LP, a Delaware limited partnership


By:           Village Oaks Cielo Vista Investors LLC, a Delaware limited
liability company
Its:           General Partner


By:           FRETUS Investors LLC, a Washington limited liability company
Its:           Managing Member


By:           Emeritus Corporation, a Washington corporation
Its:           Administrative Member






By:           /s/ Eric Mendelsohn
Eric Mendelsohn
Its:           Senior Vice President Corporate Development



 
6

--------------------------------------------------------------------------------

 

SCHEDULE A


[List of Borrowers Being Released]




Fretus Investors Houston LLC (Champion Oaks Facility)
Fretus Investors Greenwood LLC (Greenwood Facility)
Fretus Investors San Antonio LLC (Woodbridge Estates Facility)
Fretus Investors Indianapolis LLC (Meridian Oaks Facility).
 
                           








 
7

--------------------------------------------------------------------------------

 
